AO 450 (Rev. 11/11) Judgment in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                                   for the_
                                                      Eastern District of Washington


       KEVIN LAKEY and CASEY KASSELDER,                               )
                              Plaintiff                               )
                                 v.                                   )       Civil Action No. 4:18-CV-5161-TOR
                                                                      )
                                                                      )
        TC TRANSPORTATION SERVICES LLC,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                             dollars ($              ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is DISMISSED without costs or attorney fees to
’
              either party.




This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                           without a jury and the above decision
was reached.

✔
’ decided by Judge                        Thomas O. Rice                                        on the Parties Stipulation
     for Dismissal ECF No. 11.


Date: January 10, 2019                                                      CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Linda L. Hansen
                                                                                           (By) Deputy Clerk

                                                                             Linda L. Hansen
